
	

113 SRES 529 ATS: Recognizing the 100th anniversary of the Veterans of Foreign Wars of the United States and commending its members for their courage and sacrifice in service to the United States.
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 529
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Toomey (for himself and Mr. Casey) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		September 18, 2014Committee discharged; considered and agreed toRESOLUTION
		Recognizing the 100th anniversary of the Veterans of Foreign Wars of the United States and
			 commending its members for their courage and sacrifice in service to the
			 United States.
	
	
		Whereas on September 17, 1914, members of the American Veterans of Foreign Service and the National
			 Society of the Army of the Philippines merged their organizations and
			 voted in Pittsburgh, Pennsylvania, to adopt the name Veterans of Foreign Wars of the United States;Whereas the Veterans of Foreign Wars of the United States remains active in communities at the
			 international, national, State, and local levels with more than 2,000,000
			 members;Whereas the Veterans of Foreign Wars of the United States provides financial, social, and emotional
			 support to members of the Armed Forces, veterans, and their dependents
			 throughout the United States;Whereas the Veterans of Foreign Wars of the United States works on behalf of servicemembers of the
			 United States by calling on Congress for better health care and benefits
			 for veterans;Whereas the Veterans of Foreign Wars of the United States annually donates more than 13,000,000
			 volunteer hours of community service; andWhereas the Veterans of Foreign Wars of the United States has played  an instrumental role in each
			 significant veterans’ legislation passed since its founding and continues
			 to play such a  role: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the Veterans of Foreign Wars of the United States on its 100th anniversary as a
			 national organization with a  mission to—(A)foster camaraderie among United States veterans of overseas conflicts;(B)serve veterans, the military, and communities across the United States; and(C)advocate on behalf of all veterans;(2)commends the members of the Veterans of Foreign Wars of the United States for their courage and
			 sacrifice in service to the United States;  and(3)encourages all individuals of the United States to express their appreciation for the honor,
			 courage, and bravery of United States veterans and for the service of the
			 Veterans of Foreign Wars of the United States.
			
